Citation Nr: 1734845	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.   11-15 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neurologic disorder of the left hip, to include as secondary to service-connected lumbar spine disability.

2.  Entitlement to service connection for an orthopedic disorder of the left hip, to include as secondary to service-connected lumbar spine disability.

3.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and acid reflux, to include as secondary to service-connected psychiatric disability.

4.  Entitlement to service connection for voiding dysfunction secondary to service-connected lumbar spine disability.

5.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the cervical spine with intervertebral disc syndrome and spinal stenosis.

6.  Entitlement to an initial compensable rating for surgical scar of the anterior neck.

7.  Entitlement to service connection for right upper extremity radiculopathy, to include as secondary to service-connected cervical spine disability.

8.  Entitlement to an initial rating in excess of 20 percent for left upper extremity radiculopathy secondary to service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Army from May 1953 to May 1956, and from July 1956 to July 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2012, August 2013, and September 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case has been previously before the Board.  Most recently, in March 2017, the Board remanded the case for further development.  Based on January 2017 correspondence from the Veteran's representative, and in an effort to more adequately reflect the Veteran's assertions, the Board restyled the issue of entitlement to service connection for benign prostatic hypertrophy, claimed as voiding dysfunction secondary to a back condition and erectile dysfunction, as entitlement to service connection for voiding dysfunction secondary to service-connected lumbar spine disability.  

Upon further review, the Board observes that the record contains diagnoses of both a neurologic disorder and an orthopedic disorder of the left hip.  The record also contains a favorable opinion on the neurologic disorder.  Therefore, the Board has separated the disorder of the left hip into the two distinct disorders as listed on the title page.  

A June 2016 rating decision granted service connection for degenerative arthritis of the cervical spine with intervertebral disc syndrome and spinal stenosis, assigning an evaluation of 20 percent, and a surgical scar of the anterior neck, assigning an evaluation of 0 percent.  The Veteran filed a notice of disagreement to the initial ratings in September 2016.  The RO issued a statement of the case in March 2017.  In a June 2017 statement, in response to the statement of the case, the Veteran's representative expressed the Veteran's desire to continue with the appeal for higher initial ratings for the cervical spine disability and surgical scar.  While the statement was not received within 60 days of the issuance of the statement of the case, it was received within the one-year period from the date of the July 2016 letter notifying the Veteran of the June 2016 rating decision.  The Board therefore construes the statement as a timely substantive appeal.  Thus, the issues are before the Board.

A February 2017 rating decision granted service connection for left upper extremity radiculopathy, assigning an evaluation of 20 percent, and denied service connection for right upper extremity radiculopathy.  In June 2017, the Veteran filed a notice of disagreement to the initial rating for left upper extremity radiculopathy and denial of service connection for right upper extremity radiculopathy.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In this decision, the Board grants service connection for a neurologic disorder of the left hip as secondary to the service-connected lumbar spine disability.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A neurologic disorder of the left hip, manifested by left hip pain and diagnosed as sciatica of the left lower extremity, is proximately due to or the result of the service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for service connection for sciatica of the left lower extremity, manifested by left hip pain, as secondary to service-connected lumbar spine disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran asserts that he has a left hip disorder due to his service-connected lumbar spine disability.

A December 2016 VA examination report reflects a finding of radiculopathy of the left lower extremity.  The examiner noted symptoms of mild intermittent pain and mild paresthesias and/or dysesthesias in the left lower extremity.  The examiner noted involvement of L4/L5/S1/S2/S3 nerve roots, which the examiner indicated represented disability of the sciatic nerve.

A March 2017 VA examination report reflects complaints of left hip and thigh pain that starts in the back and shoots into the left hip, buttock, and left lower extremity.  The examiner opined that the Veteran's left hip disorder is proximately due to or the result of his service-connected lumbar spine disability.  The examiner stated that the Veteran's hip condition is consistent with sciatica, and that the sciatica or radicular pain from his lumbar spine disability is the etiology of the hip pain.  

Given the evidence above, the Board finds that a neurologic disorder of the left hip, manifested by left hip pain and diagnosed as sciatica of the left lower extremity, is proximately due to or the result of the service-connected lumbar spine disability.  Therefore, service connection for sciatica of the left lower extremity, manifested by left hip pain, as secondary to the service-connected lumbar spine disability, is warranted.  

The issue of entitlement to service connection for an orthopedic disorder of the left hip will be addressed in the remand portion below.


ORDER

Service connection for sciatica of the left lower extremity, manifested by left hip pain, as secondary to service-connected lumbar spine disability, is granted, subject to the provisions governing the award of monetary benefits.  


REMAND

Regrettably, further development is needed on the remaining claims that were remanded in March 2017.

In the March 2017 remand, the Board requested a VA examination to obtain an opinion on whether the left hip disorder was proximately due to, the result of, or aggravated by the service-connected lumbar spine disability, or had its onset in active service or within one year of service discharge.  

A March 2017 VA examination report reflects the Veteran's complaints of left hip and thigh pain that starts in the back and shoots into the left hip, buttock, and left lower extremity.  The examiner noted that April 2012 x-rays revealed a normal left hip.  The examiner also noted that the left hip itself was not painful on examination and that pain with movement radiated from the left lower back and buttock area.  The examiner then opined that the Veteran's left hip disorder, which was consistent with sciatica, was proximately due to or the result of his service-connected lumbar spine disability.  The examiner, however, neglected to provide an opinion on the orthopedic disorder of the left hip, diagnosed as mild degenerative changes of the left hip, as seen on May 2014 private x-rays.  Therefore, the AOJ should obtain an addendum that addresses this deficiency, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also requested a VA examination to obtain an opinion on whether any current gastrointestinal disorder was proximately due to, the result of, or aggravated by the service-connected psychiatric disability, or had its onset in active service.  However, in the examination inquiry, the AOJ left out the portion of the request that asked about aggravation.  Accordingly, while the AOJ obtained an examination and opinion later that month, the opinion did not address whether the gastrointestinal disorder was aggravated by the service-connected psychiatric disability.  The AOJ should obtain an addendum that addresses this deficiency.  Id.

The Board also requested a VA examination to obtain an opinion on whether the voiding dysfunction was proximately due to, the result of, or aggravated by the service-connected lumbar spine disability, or had its onset in active service or within one year of service discharge.  

A March 2017 VA examination report reflects complaints of frequent urination including at night.  The examiner stated that the Veteran has voiding dysfunction and that benign prostatic hypertrophy was the most likely cause.  The examiner opined that the Veteran's benign prostatic hypertrophy is not proximately due to, the result of, or aggravated by his service-connected lumbar spine disability.  The examiner explained that the innervation affected by the Veteran's lumbar spine disability is at the wrong level to cause a neurogenic bladder and that the Veteran has an enlarged prostate which restricts urine flow causing frequent urination of small amounts.  The examiner, however, neglected to provide an opinion on whether the Veteran's benign prostatic hypertrophy had its onset in service or within one year of service discharge.  Thus, the AOJ should obtain an addendum that addresses this deficiency.  Id.

Further development is also needed on the claims for higher ratings for the cervical spine disability and associated surgical scar of the anterior neck.

The Veteran was last examined by VA for his cervical spine disability in December 2016.  At that time, he was able to forward flex the cervical spine to 30 degrees.  In the June 2017 substantive appeal, the Veteran's representative relayed the Veteran's assertion that he cannot forward flex beyond 15 degrees.  As this indicates that the Veteran's disability may have worsened since the last examination, the AOJ should afford him a new examination to determine the current severity of his disability.

The Board also finds that another examination is needed for the surgical scar of the anterior neck.  While the December 2016 examiner indicated that the scar was not greater than 39 square cm, the examiner did not provide the actual measurements.  The examiner also indicated that the scar was not located on the head, face, or neck and did not comment as to any disfigurement.  However, the examiner then noted that the scar was located on the anterior neck.  As such, the rating criteria pertaining to disfigurement are potentially applicable and findings as to any disfigurement are needed.  Thus, the AOJ should afford the Veteran a new examination that addresses these deficiencies.

Prior to requesting the addendum and examinations, the AOJ should ask the Veteran to provide the name of any healthcare provider who has treated him for his disabilities since the issuance of the March 2017 statement of the case.  The AOJ should attempt to obtain any adequately identified records.  

Lastly, a February 2017 rating decision granted service connection for left upper extremity radiculopathy and denied service connection for right upper extremity radiculopathy and the Veteran has filed a timely notice of disagreement to the rating for left upper extremity radiculopathy and denial of service connection for right upper extremity radiculopathy.  Thus, the Board is required to remand these issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case on the issues of entitlement to service connection for right upper extremity radiculopathy and an initial rating in excess of 20 percent for left upper extremity radiculopathy.  Advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

2.  Ask the Veteran to provide the name of any healthcare provider who has treated him for his disabilities since the issuance of the March 2017 statement of the case.  Obtain all adequately identified records.

3.  Arrange for the Veteran's claims file to be reviewed by the examiner who conducted the March 2017 VA examinations for an addendum.  

The examiner should provide an opinion on whether the Veteran's orthopedic disorder of the left hip, diagnosed as mild degenerative changes of the left hip, as seen on May 2014 private x-rays, was proximately due to, the result of, or aggravated by the service-connected lumbar spine disability, or had its onset in active service or within one year of service discharge.  

The examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that any current gastrointestinal disorder was aggravated by the service-connected psychiatric disability.  

The examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's voiding dysfunction had its onset in active service or within one year of service discharge.  

Full rationales for all requested opinions should be provided.

4.  Schedule the Veteran for VA examinations to determine the current severity of his cervical spine disability and surgical scar of the anterior neck.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should provide the dimensions of the surgical scar and note any characteristics of disfigurement.  The examiner should set forth all objective findings, particularly the current severity of symptoms, and provide a complete rationale for all conclusions.

5.  Then, readjudicate the claim.  Specific to the surgical scar of the anterior neck, this readjudication should include consideration of the rating criteria pertaining to disfigurement of the head, face, or neck.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


